NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO CHACON-ORNELAS,                         No.    21-70154

                Petitioner,                     Agency No. A089-862-138

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of an
                                Immigration Judge

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Rodrigo Chacon-Ornelas, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence an IJ’s negative

reasonable fear determination. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th

Cir. 2016). We review de novo claims of due process violations in immigration

proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny

the petition for review.

      Substantial evidence supports the IJ’s determination that Chacon-Ornelas

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even

if membership in a particular social group is established, an applicant must still

show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

      Substantial evidence supports the IJ’s determination that Chacon-Ornelas

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia, 828

F.3d at 836-37 (no government acquiescence demonstrated).

      Chacon-Ornelas’s contention that the IJ’s order lacked adequate reasoning

fails. See Bartolome v. Sessions, 904 F.3d 803, 813-814 (9th Cir. 2018) (“In

expedited proceedings (such as these), IJs do not have the ability nor are they


                                          2                                    21-70154
required to provide detailed decisions outlining all the claims raised by the alien.”);

see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error is required to

prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          3                                     21-70154